Title: Board of Visitors, University of Virginia, 16 December 1826
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        Make the following Report.
                        It being a provision of the law that the Visitors, or a majority of them should once at least in every year
                            visit the University, inquire into the proceedings and practices thereat, examine the progress of the students, and give
                            to those who excel in any branch of science there taught, such honorary marks and testimonies of approbation as may
                            encourage & excite to industry & emulation, the Board made their present meeting coincide with the period
                            fixed for a general & public examination of the Students. The attending members have accordingly had an
                            opportunity of observing, as well the plans of examination adopted by the Professors, which were rigid and comprehensive,
                            as the proficiency of the Students in the several schools to which they belong; and they gladly express their satisfaction
                            with the general result of the proceeding. This being the first occasion, however, on which the progress of the
                            Students could be publickly tested, and the University itself having been so short a time in operation, it was
                            deemed most proper, not to extend the honorary marks of attainment and distinction, beyond those presented in the
                            Statement of the Faculty which accompanies this report.
                        The Board would omit an act of Justice if they did not add, that they have derived from the present occasion,
                            an augmented confidence in the distinguished talents and science, of which the Professors respectively enjoy the
                            reputation.
                        
                            
                                
                            
                        
                    